80888: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29803: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80888


Short Caption:FITZ VS. MAISSCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1802309Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/15/2020 / Yott, LaurieSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/14/2021How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantLaura FitzMichael A. Pintar
							(McCormick, Barstow, Sheppard, Wayte & Carruth, LLP/Reno)
						


RespondentJeanette E. MaissAdam D. Hosmer-Henner
							(McDonald Carano LLP/Reno)
						Philip M. Mannelly
							(McDonald Carano LLP/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


03/31/2020Filing FeeFiling Fee due for Appeal. (SC)


03/31/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-12347




03/31/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-12350




04/08/2020Filing FeeFiling Fee Paid. $250.00 from McCormick Barstow.  Check no. 10309. (SC)


04/08/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-13256




04/15/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Laurie A. Yott. (SC)20-14306




04/28/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC).20-16081




05/13/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for June 22, 2020, at 10:00 AM. (SC)20-18298




06/15/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: July 20, 2020, at 10:00 AM. (SC)20-22341




07/20/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: August 6, 2020, at 9:00 AM. (SC)20-26411




08/10/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).20-29330




08/12/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-29702




08/13/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-29967




10/27/2020BriefFiled Appellant's Opening Brief. (SC)20-39350




10/27/2020MotionFiled Appellant's Motion to Designate Confidential Exhibits in Appendix. (SC)20-39351




10/27/2020AppendixFiled Appendix to Opening Brief Vol. 1 (SC)20-39352




10/27/2020AppendixFiled Appendix to Opening Brief Vol. 2 (SC)20-39353




10/27/2020AppendixFiled Appendix to Opening Brief Vol. 3 (SC)20-39354




10/27/2020AppendixFiled Appendix to Opening Brief. Vol. 4 (SC)20-39355




11/18/2020Order/ProceduralFiled Order Granting Motion.  The clerk shall file the exhibits received on November 2, 2020, under seal, as volume 5 of the appendix.  (SC)20-42030




11/18/2020AppendixFiled SEALED Appendix to Opening Brief - Volume 5.


11/20/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: December 14, 2020. (SC)20-42471




12/14/2020MotionFiled Respondent's Motion to Extend Time to File Answering Brief and Appendix. (SC)20-45232




12/18/2020BriefFiled Respondent Jeanette E. Maiss's Answering Brief.  (SC)20-45923




12/18/2020AppendixFiled Appendix to Answering Brief - Vols. 1 - 3.  (SC)20-45924




12/22/2020Order/ProceduralFiled Order.  Respondent has filed a motion for a second extension of time to file the answering brief and appendix.  In this instance only, the motion is granted.  The answering brief and appendix were filed on December 18, 2020.  Appellant shall have January 19, 2021, to file and serve any reply brief.  (SC)20-46158




01/19/2021BriefFiled Appellant's Reply Brief. (SC)21-01606




01/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


06/14/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC)21-16938




10/18/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP21 - EC/KP/DH (SC)21-29803




11/12/2021RemittiturIssued Remittitur. (SC)21-32568




11/12/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View